 In the Matter Of SWIFT & COIIPANYandAMALGAMATED MEAT CUTTERS.BUTCHER WORKMEN OF NORTH AMERICA, LOCAL 78A (A. F. L.)Case No. R-4294.-Decided October 39, 1942Jurisdiction:meat packing and fertilizer manufacturing industry.Investigation and Certification of Representatives:existence of question: stipu-lation that Company refused to accord petitioner recognition ; election necessary.UnitAppropriatefor CollectiveBargaining:dock checkers at one of Company'splants, including return-goods and will-call menMr. J. Wesley BladesandMr. John P. Staley,of Chicago, Ill., forthe Company.Mr. John I. Powderly,of East St. Louis, Ill., for the Union.Miss MYlelvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Amalgamated Meat Cutters & ButcherWorkmen of North America, Local 78A (A. F. L.), herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Swift & Company, Na-tional City, Illinois, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore William W. Ward, Jr., Trial Examiner. Said hearing was heldat St. Louis, Missouri, on September 18, 1942.The Company andthe Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.At the close of the hearing, the Company made a motion that thepetition be dismissed on the grounds that dock checkers, the employeeshere involved, are supervisory employees and part of management;and that it is improper for two affiliates of the same International torepresent production and maintenance employees and supervisory em-45 N. L.R B., No. 38.493508-43-vol 45-14209 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, respectively.'The Trial Examiner reserved ruling.Themotion is hereby denied.On October 2, and 3, 1942, respectively, the Union and the Companyfiled briefs, which the Board has considered.Upon' the entire record in the case, the Board makes the fol-lowing :FINDINGS OF FACT1.TILE BUSINESS OF THE COMPANYiSwift & Company, an Illinois corporation, having its general of-fices at Chicago, Illinois, is engaged principally in the business ofacquiring and slaughtering livestock and marketing the productsthereof, and in the manufacture of fertilizer.This proceeding in-volves the Company's packinghouse and fertilizing works locatedinNational City, Illinois, herein called the National City plant.The Company purchases, annually, over 95 percent of its calves andsheep at the public stockyards in National City, Illinois.Approxi-mately 30 percent of its hogs are secured directly from sources out-side the State of Illinois.A substantial part of the livestock pur-chased at the public stockyards in National City, Illinois, originatesin other States.Approximately 83 percent of the products processedor manufactured annually at the National City plant is shipped topoints outside the State of Illinois.The Company admits that itis engaged in commerce within the meaning of the National LaborRelations Act.II.TFIE ORGANIZATIONINVOLVEDAmalgamatedMeat Cutters & ButcherWorkmen of NorthAmerica, Local 78A, is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that a question concerning representationhad arisen in that the Company has refused to recognize or to meetwith the Union, which had claimed to represent a majority of theCompany's employees known as dock checkers and had requestedrecognition as their exclusive bargaining agent, on the ground thatthese employees are part of management.'In a prior proceeding the Board found appropriate a unit of production and mainte-nance employees,excluding,among others,dock checkers,and certified Local 78 of theAmalgamated as therepresentative thereof.SeeMatter of Sunft & CompanyandAmal-gamated Meat Cuttersd Butcher Workmen of NorthAmerica Local78,A.F. L.,35N. L R B 184;37 N L R. B. 898. SWIFT & COMPANY211A report prepared by the Regional Director, and introduced inevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act. ,IV. THE APPROPRIATE UNITThe Union contends that all dock checkers employed at theCompany's National City plant constitute an appropriate unit.The Company contends that these employees are part of manage-ment, and that they should not be represented by the Union becausetheir participation in the activities of the Union would possibly sub-ject the Company to charges of interfering with the self-organiza-tional rights of other employees.In the prior case, Local 78 of the Amalgamated requested a unitcomposed of all production and maintenance employees, including thedock checkers; two other unions and the Company sought their exclu-sion.The Board found the unit of production and maintenance em-ployees- appropriate, but excluded dock checkers from that unit.TheUnion does not seek to include dock checkers as a part of the produc-tion and maintenance unit, but on the contrary desires'that they con-stitute a separate unit.Even assuming that the dock checkers aresupervisory employees, a fact not clearly established by the record be-fore us and the duties of these employees as described below, they wouldnevertheless be entitled to representation as a separate unit, even bythe same union or an affiliate of the same International, as representsnon-supervisory employees.3The Company's contention, therefore,cannot be sustained.The Company employs 31 dock checkers. They are responsible forthe proper loading of any product shipped, the condition of packages,and the icing and racking of trucks and cars. They check the number,kind, and weights of packages prior to shipment, and make out billsand dray tickets, and extend invoices.One stowman; who usuallyloads the products for shipment, works with each checker. The check-ers also normally engage in some manual labor such as loading andunloading trucks, poling beef, sweeping the docks, and handling2 The Regional Director reported that the Union presented 26 application cards datedbetween December 1941 and May 1942, all bearing apparently genuine signatures.Of the26 cards submitted, 23 bear the names of persons whose names are on the Company's payrollas of June 19, 1942. This pay roll lists 31 employees in the unit.3Matter of Union Collieries Coal Co, Oakmont, Pa.andMine Officials'Union ofAmerica (IND),44 N L R B 165;Matter of Codchaua'Sugars, Inc.andUnited SugarWorkers, Local Industrial Union No1186,C I. 0, 44 N L R B. 874 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDfreight.It appears, however, that during the 3-month period preced-ing the hearing, due to a shortage of checkers, the dock checkers havedevoted most of their time to checking.Moreover, these employeeshave indicated a desire for separate representation through the Union.We conclude, therefore, that dock checkers constitute a sufficientlyhomogeneous group and may properly comprise an appropriate bar-gaining unit.The parties further disagree as to whether four employees, Jondro,Rolfe, Beckman, and Leuther, should be included in the unit.TheUnion desires their inclusion.The Company contends that their workis different from that of dock checkers and that they should be ex-cluded.Jondro'and Rolfe are return-goods men.Beckman and Leu-ther are will-call men.The return-goods men receive returned goods,make out tickets for all items returned, and credit the returns to cus-tomers.They check the stock, are responsible for storing materialreturned, in a return refrigerated locker awaiting inspection by agovernment inspector, and then after inspection make out records.showing the disposition of these products.These employees also dosome dock checking.Will-call men assemble orders which are to becalled for by the customer. It is their duty to see that the productsordered from the produce departments are delivered to them.Afterthey check the orders, they make out appropriate bills of lading. Ifthe orders are not too large, they assist the customers in loading them.The will-call men perform certain clerical duties with,respect to car-load shipments, handle freight, and at time, also engage in dockchecking.We conclude that these employees are engaged in similarwork to that of the dock checkers and we shall include them in theunit.We find that all dock checkers employed by the Company in itsNational City, Illinois, plant, including return-goods and will-callmen, constitute a unit appropriate for the purposes-of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Boardby Section 9 (c) of the National Labor Relations Act,I SWIFT & COMPANY213and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Swift & Company,National City, Illinois, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fourteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Section10, of said Rules and Regulations, among all employees of the Com-pany within the, unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsuch pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or temporarilylaid off, but excluding employees who have since quit or been dis-charged for cause, to determine whether or not they desire to berepresented, by Amalgamated Meat Cutters & Butcher Workmen ofNorth America, Local 78A (A. F. L.), for the purposes of collectivebargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.